                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   BEAUMONT DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
v.                                                §
                                                  §            CRIMINAL NO. 1:17-CR-153-TH
ARTURO ELIZONDO,                                  §            2, 4, 6, 7 & 8
RICARDO AVILES,                                   §
JOSE RUBIO-VILLEGAS,                              §
INES RUBIO-VILLEGAS and                           §
ALEXANDER ALONSO-MASCORRO                         §


 ORDER ADOPTING PART I OF REPORT AND RECOMMENDATION
      REGARDING MOTIONS SEEKING LEAVE TO ADOPT
     CO-DEFENDANT WORRELL’S MOTION TO SUPPRESS

       This Court referred motions [Clerk’s Docket Nos. 212, 280, 299, 317, 278 & 308] filed by the

defendants identified by name and number above seeking to adopt Defendant Worrell’s Motion to Suppress

Wiretap Evidence [Clerk’s Docket No. 172] to the magistrate judge for consideration pursuant to 28

U.S.C. § 636(b)(1)(A)-(C); LOCAL COURT RULE CR-59.



       The magistrate judge recommended [Clerk’s Docket No. 311] in Part I of the report that this

Court grant the co-defendants’ motions seeking leave to adopt Mr. Worrell’s request to suppress certain

wiretap evidence. No objection to this portion of the report and recommendation filed by any party.



       IT IS THEREFORE ORDERED that the magistrate judge’s recommendation regarding the

motions [Clerk’s Docket Nos. 212, 280, 299, 317, 278 & 308] seeking leave to adopt Mr. Worrell’s

motion to suppress wiretap evidence is ADOPTED.
       IT IS FURTHER ORDERED that leave for the defendants identified above to adopt Mr.

Worrell’s motion [Clerk’s Docket No. 172] to suppress wiretap evidence is GRANTED.



       IT IS FURTHER ORDERED that the wiretap evidence excluded by this Court [Clerk’s

Docket No. 220] on Mr. Worrell’s motion for the failure of the wiretap orders to contain the identity

of the high-level Justice Department official who approved the applications is likewise SUPPRESSED

with respect to the above identified defendants.



       SO ORDERED.

       SIGNED this the 20 day of November, 2019.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                   -2-
